Title: To Thomas Jefferson from Volney, 24 August 1796
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        Lexington, Kentucky, 24 aout—1796
                    
                    Me Voici traversant Le Kentucky, sur Mon retour des deserts de L’ouest—qui ressemblent par trop à ceux de syrie et surtout de Diarbekr. L’echantillon de sol, de climat, de colonie française, et de tribus sauvages que j’ai Vu au poste Vincennes a suffi à Mes recherches; et les Nombreuses informations que j’y ai reçu M’ont prouvé que je perdrais à pousser jusqu’au Mississipi un tems précieux qu’avec Moins de fatigue et plus d’utilité je pouvais employer en une autre contrée. J’ai donc tourné le dos à la Monotone et immense prairie qui S’etend de L’ouabache et Même de White river jusqu’au Missouri, et Maintenant je dirige Ma route sur Cincinnati, et le Detroit pour descendre par le lac Erié à Niagara puis par L’ontario à oswego, delà a albani et probablement Boston. Cette direction me prive du plaisir de Vous revoir cette année Mais je n’ai pas le dessein de quitter L’amérique encore L’an suivant, et j’aurai tout le tems de Me dedommager avec plus de satisfaction pour Vous-même puisque je pourrai Vous rendre Compte d’un pays Moins à Votre portée.
                    Dès Ce Moment je puis Vous assurer que Votre procès du Mississipi est gagné. Les débordemens Se font d’avril en fin de juin. On peut les distinguer en trois périodes: un premier flot de la part de L’ohio occasionné par les pluyes et la fonte des Neiges à la fin d’avril. Un second flot de la part du Mississipi proprement dit, qui arrive en Mai—un troisieme flot de la part du Missouri qui arrive en juin. Il en resulte une echelle de latitude pour la source de ces fleuves qui indique celle du Missouri plus au Nord ou plus élevée que les deux autres. Le rapport d’un Voyageur américain qui a Vecu chez les Indiens de Techas (ou plutot tejas) Me confirme dans L’idée que le Missouri descend  Nordouest de hautes Montagnes reculées Vers L’océan pacifique qu’elles doivent border à la Maniere des andes du perou. Rapidité, froideur, Masse de liquide, prouvent elevation de sol, Neiges abondantes, et haute Masse de Sol. C’est à la hardiesse des chasseurs à eclaircir ce problême. Tout Me porte à croire que le passage au Nord est un chimère. Je pense qu’avant dix ans nous saurons à quoi Nous en tenir. Présentement c’est une Veritable satisfaction pour Moi de Vous assurer que Vos informations ont été exactes sur L’ouabache et Sur bien d’autres points, et que Mr. Imlay finira par être rangé dans la classe des Voyageurs romanciers. J’ai Vû ici des personnes qui L’ont connu et Savent L’apprecier.
                    J’ai lieu de Me feliciter de Mes délais a acheter un cheval. Au Moment convenable jen ai aquis un aux rapides d’ohio qui se trouve très bon et à bon Marché. Il a fait Ma route D’ouabache, 240 Miles en 6 jours, et fera probablement de même les 400 Miles qui Me restent jusqu’au detroit. Un Américain Vient d’amener 50 chevaux sauvages de st. antonio, New Mexico; et Va les Vendre en ce pays. Il se propose d’en importer 500 L’an prochain. Il faut lui souhaiter du succès Mais y compter peu. Maintenant Mon embarras est de faire passer Ma Valise a philadelphie. Si Vous trouvez quelque Moyen qui Mérite Votre confiance je Vous serais très obligé de l’y adresser. Je compte être rendu en dece[mbre]. Je souhaite que la Saison N’ait point alteré Votre Santé Ni celle de Votre famille. Sur Ma route je N’entends parler que de fièvres et de Dyssenterie. L’abus des fruits Verds, du lait, de la Viande bœuf, des concombres cruds y contribue pour le moins autant que l’air. Toute balance faite des bonnes terres, des bonnes eaux, et du Climat les bords du potomac et du haut james N’ont rien à envier à ceux de L’ohio. Il est vrai que je puis porter ici un prejugé de Sentiment, puisque L’ohio Ne Me rappelle pas les Mêmes souvenirs que Le james et le potomack: Le livre juif a eu raison de dire: lhomme ne vit pas Seulement de pain; je Sens qu’il vit aussi de la parole, et de l’échange des idées. On peut posséder ici de Vastes terres, de Nombreux troupeaux; Mais tout cela laisse la tête bien Vuide, le cœur bien fade, et les jours bien longs. Par calcul fait, j’ai plus Vécu à Monticello dans quelques heures que je N’ai Vecu dans ces contrées en plusieurs jours. Il est donc tout simple que je préfère des côteaux, Même Maigres à la terre d’Egypte et D’ohio. Agréez les sentimens D’estime et D’attachement avec lesquels j’ai L’honneur D’être, Votre très humble serviteur
                    
                        C. Volney
                    
                